Citation Nr: 1423790	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  12-30 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to basic eligibility for nonservice-connected disability pension benefits.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, that denied the Veteran's claim of entitlement to a nonservice connected pension.  The Veteran was scheduled for a Travel Board hearing in March 2014; however, he failed to show for that hearing.

The Board also points out that the Veteran, in his substantive appeal, appeared to indicate he may wish to apply for service connection for other unspecified disabilities.  As such, the RO is encouraged to contact the Veteran and attempt to clarify whether he does intend to file any further claims for service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant did not serve on active duty during a period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold service eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), which was enacted on November 9, 2000, eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Since the enactment of the law, the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, and to those claims which were filed before the date of enactment but which were not yet final as of that date. 

The VA General Counsel, however, has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award. VAOGCPREC 5-2004 (June 23, 2004); VAOGCPREC 2- 2004 (March 9, 2004).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of the claim is based on statutory interpretation rather than on consideration of the factual evidence.); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim); Manning v. Principi, 16 Vet. App 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.)  

In this case, as explained below, this matter hinges on the dates of the Veteran's service.  Inasmuch as the Veteran did not have the requisite wartime service, an award of nonservice-connected pension benefits is not warranted in this case as a matter of law.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As such, any further discussion of the VCAA with respect to the Veteran's nonservice-connected pension claim in the present case is not necessary, as there is no evidence that VA could suggest for the appellant to submit that would result in an award of the benefit being sought. 

Analysis

The appellant contends that he is entitled to VA disability pension benefits due to his service.  In essence, he contends that the level of service he had should entitle him to nonservice connected pension benefits.  

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the Veteran's willful misconduct.  All Veterans who are basically eligible and who are unable to secure and follow a substantially gainful occupation by reason of disabilities which are likely to be permanent shall be rated as permanently and totally disabled.  38 C.F.R. § 4.17 (2013). 

One prerequisite to such entitlement is that the Veteran must have had qualifying active service during a recognized period of war.  38 C.F.R. § 3.3(a)(3) (2013).   

The period of the Korean conflict is June 27, 1950, through January 31, 1955.  For Veterans who served on active duty in the Republic of Vietnam, recognized service during the Vietnam Era (War) extends from a period beginning on February 28, 1961 and ending on May 7, 1975.  For Veterans who did not serve in the Republic of Vietnam, recognized service during the Vietnam Era (War) extends from a period beginning on August 5, 1964 and ending on May 7, 1975.  38 C.F.R. § 3.2(f) (2013). 

According to the appellant's DD 214, he had service from November 1959 to February 1962.  His DD 214 shows no service in Vietnam or any foreign service, and does not show any other prior period of service, nor does the Veteran contend he had any other periods of service, Vietnam or otherwise.

Therefore, as a matter of law and regulation, with no period of qualifying active service, the appellant is not eligible to receive a VA nonservice-connected pension, and his appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30   (1994). The Board is prohibited from granting benefits that are not authorized by law, regulation, precedent decision of VA General Counsel, or instruction from the Secretary of VA.  See 38 U.S.C.A. § 7104(c) (West 2002).  As there is no authorization under law or regulation to grant the benefit being sought by the appellant, his claim must be denied.


	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for receipt of nonservice-connected pension benefits is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


